We have examined the appellant's motion for rehearing and are unable to agree with his contentions. When the affidavit upon which the prosecution in the demanding state rests, is regular and such as is required by the laws of this state, and the copy attached to the executive warrant shows such to be the case, this court would not be controlled by the affidavits accompanying the warrant, which are for the sole purpose of satisfying the Governor of this state in the issuance of such executive warrant. Such is the effect of our original holding, which we believe to be correct.
The motion for rehearing is overruled.
Overruled.